DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 8, 18 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions identified as Groups 1-4, as set forth in the Office action mailed on 23 February 2021, is hereby withdrawn and claims 8-19 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Bos (USPN 4,076,438), DeGroot (USPN 3,230,872), Shull (USPN 1,916,022), Webster (USPN 2,538,138), Larson (USPN 2,838,081), Gillespie (USPN 8,936,065), and Tepper (USPN 2,149,985) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claims 1, 8, 18, or 19.  	Specifically, none of Bos, DeGroot, Shull, Webster, Larson, Gillespie, and Tepper teach a device for stretching a canvas, where the device comprises a spacer having a central aperture therethrough and two adjacent, opposing sides, each side of the spacer sized to engage the contact surface of one of the side members when the aperture is positioned between two of the abutting side members at the angled end surfaces thereof; and a screw having a threaded shaft adapted for rotational engagement with the central aperture of the spacer, the threaded shaft terminating at a first end thereof with a screw head having an end surface having a tool-engaging recess, the threaded shaft received at least partially within the groove of each side member, the screw head fixed with at least one side wall adapted for contacting the inside surface of each side member, the threaded shaft of the screw engaging solely with the spacer; whereby with the spacer fixed between the abutting side members with each end of the first portion contacting the contact surfaces of each side member, and with the screw threaded through the central aperture of the spacer and the side wall contacting the inside surface of each side member, rotating the screw to move the screw head closer to the spacer to cause the spacer to push the side members mutually away from each other along their respective longitudinal axes to stretch the canvas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783